            Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 1 of 30 Page ID #:5
Electronically FILED by Superior Court ol California. County of Los Angeles on                    Sherri R. Carter. Executive OfficerClerk of Court, by M. Barel.Deputy Clerk

                                                                                                                                                                   SUM-100
                                                      SUMMONS                                                                          POR COUR T USE ONL Y
                                                                                                                                   (SOLO PARA USO D£ LA CORTE)
                                               (CITACiON JUDICIAL)
            NOTICE TO DEFENDANT:
            (AVISO AL DEMANDADO):
            FCA US, LLC, A Delaware Limited Liability Company; and DOES 1
            through 20, inclusive,
            YOU ARE BEING SUED BY PLAINTIFF
            (LO ESTA DEMANDANDO EL DEMANDANTE):

             JASON FELLOWS, an individual,

              NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
              below.
                 You have 30 CALENDAR DAYS after this summons and legal papers are sen/ed on you to file a written response at this court and have a copy
              served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
              case. There may be a court form that you can use for your response. You can find these court forms and more infomiation at the California Courts
              Online Self-Help Center {www.couriinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
              the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
              may be taken without further warning from the court.
                  There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
              referral sen/ice If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
              these nonprofit groups at the California Legal Services Web site (www./awhe/pca/ifo/nia.org). the California Courts Online Self-Help Center
              (www.courtrnfo.ca.gov/se/fhe/p). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
              costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
              /A V/SOf Lo han demandado. Si no responds dentro de 30 dias. la cone puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
              continuacidn.
                 Tiene 30 DiAS DE CALENDARIO despuds de gue le entreguen esta cilacidn y papeies legates para presentar una respuesta por escriio en esia
              cone y hacer que se eniregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escriio liene que estar
              en formato legal correcto si desea que procesen su caso en la cone. Es posible que haya un formulano quo usted pueda usar pare su respuesta.
              Puede encontrar esios forrnularios de la code y mds informacidn en el Centro de Ayuda de las Cortes de California fwww.sucorte.ca.gov/ en la
              bibiioteca de leyes de su condado o en la cone que le quede mds cerca. Si no puede pagar la cuola de presentacidn, pida al secretario de la cone
              que le dd un formulario de exencidn de pago de cuotas. Si no presenia su respuesta a liempo. puede perder el caso por incumplimiento y la cone le
              podrd guitar su sueldo, dinero y bienes sin mds advenencia.
                Hay otros requisites legates. Es recomendable que llama a un abogado inmediatamente. Si no conoce a un abogado. puede llamar a un servicio de
              remisidn a abogados. Si no puede pagar a un abogado. es posible que cumpla con los requisites para obtener servicios legates gratuilos de un
              programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el silio web de California Legal Services.
              fwww.lawhelpcafifofnia.org/ en el Centro de Ayuda de las Codes de California, fwww.sucorte.ca.gov.) o poniendose en contacio con la code o el
              colegio de abogados locales. A VISO: Por ley. la corte tiene derecho a reclamar las cuofas y los coslos exenlos por imponer un gravamen sobre
              cualquier recuperacidn de $10,000 6 m^s de valor rocibida medianie un acuerdo o una concesidn de arbitraje en un caso de derecho dvil. Tiene que
              pagar el gravamen de la code antes de que la code pueda desechar el caso.

            The name and address of the court is:                                                                     CASE NUM8ER-
                                                                                                                      (Numtrn dal Cnso)-
            (El nombre y direcdOn de la corte es): Stanley Mosk Courthouse
                                                                                                                           1 9STCV456e2
             111 N. Hill Street
             Los Angeles, CA 90012
            The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
            (El nombre. la direccidn y el numero de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
             David N. Barry, Esq. 11845 W. Olympic Blvd., Suite 1270, Los Angeles, CA 90064 (310) 684-5859
                                                                                      She^(irjR^^Carter Executive Officer / Clerk of
            DATE;
            (Fecha)
                           12/19/2019                                                       (Secretario)                                                            (Adjunto)
            (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
            (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                              NOTICE TO THE PERSON SERVED: You are served
                                              1.    ] as an individual defendant.
                                              2.    ] as the person sued under the fictitious name of (specify):


                                                   3. C        on behalf of (specify):

                                                          under; mZl CCP 416.10 (corporation)                          [    ]   CCP 416.60 (minor)
                                                                 I  I CCP 416.20 (defunct corporation)                      ]   CCP 416.70 (consen/atee)
                                                                I     I CCP 416.40 (association or partnership) [           ]   CCP 416.90 (authorized person)

                                                                I     I other (specify):
                                                   4. I      I by personal delivery on (date):
                                                                                                                                                                      Pam 1 ot 1

             Form Adopted for Mandatory Uie                                         SUMMONS                                                 Code o< C-v:) Procedure §§ < 12.20,46S
                                                                                                                                                              wvM.cou'iinro.eA gov
               Judiaal Council ol California
               SUU-100 (Rev. July 1.2009)
   Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 2 of 30 Page ID #:6
                                                                        19STCV45662
                          Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer; Lia Martin

Electronics   FILEDby Superior Court of California, County of Los Angeles on 12/19/2019 06:03 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel.Deputy C erk


       1      DAVID N. BARRY, ESQ. (SBN 219230)
              THE BARRY LAW FIRM
       2      11845 W. Olympic Blvd., Suite 1270
              Los Angeles, CA 90064
              Telephone: 310.684.5859
              Facsimile: 310.862.4539
      4
              Attorney for Plaintiff, JASON FELLOWS
       5
       6
       7

       8
                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
       9
                        FOR THE COUNTY OF LOS ANGELES - STANLEY MOSK COURTHOUSE
     10
                                                                                              Case No.
     11        JASON FELLOWS, an individual,
     12
                                              Plaintiff,                                      COMPLAINT FOR DAMAGES
     13
                          V.
     14

     15
               FCA         US,        LLC,         A      Delaware            Limited
     16
               Liability Company; and DOES 1 through 20,
     17                                                                                       Assignedfor all purposes to the Hon.
               inclusive,                                                                     in Dept.
     18
                                              Defendants.
     19
     20

     21
                         1.      Breach of Implied Warranty of Merchantability under the Song-Beverly Warranty Act.
     22
                         2.      Breach of Express Warranty under the Song-Beverly Warranty Act.
     23
                         JURY TRIAL DEMANDED.
     24

     25
     26
     27

     28

                                                                                        -1-
                                                                COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 3 of 30 Page ID #:7




  I          PLA[NTIFF JASON FELLOWS, an individual, hereby alleges and complains as follows:

 2           GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

             1.      Defendant, FCA US, LLC (hereinafter referred to as “Manufacturer”), is a limited

 4    liability company doing business in the County of Los Angeles, Slate of California, and, at all

  5   times relevant herein, was/is engaged in the manufacture, sale, distribution, and/or importing of

  6   Dodge motor vehicles and related equipment.

  7          2.    The true names and capacities, whether individual, corporate, associate, or otherwise,

  8   of the Defendants, Does 1 through 20, inclusive, are unknown to Plaintiff who therefore sues these

  9   Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to set forth

 10   their true names and capacities when they have ascertained them. Further, Plaintiff is informed and

 11   believes, and thereon alleges, that each of the Defendants designated herein as a “Doe” is

 12   responsible in some manner for the events and happenings herein referred to and caused injury and

 13   damage to Plaintiff as herein alleged.

 14          3.      Plaintiff is informed and believes, and thereon alleges, that at all times herein

 15   mentioned, Defendants, and each of them, were the agents, servants, and/or employees of each of

 16   their Co-Defendants. Plaintiff is informed and believes, and thereon alleges, that in doing the

 17   things hereinafter alleged Defendants, and each of them, were acting in the course and scope of

 18   their employment as such agents, servants, and/or employees, and with the permission, consent,

 19   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.

 20          4.      On or about January 28, 2018, defendants Manufacturer and Does 1 through 20

 21   inclusive, manufactured and/or distributed into the stream of commerce a new 2018 Dodge

 22   Charger, VIN 2C3CDXCT4JH164448 (hereinafter referred to as the “Vehicle”) for its eventual

 23   sale/purchase in the State of California.

 24          5.      On or about February 28, 2018, Plaintiff purchased, for personal, family, and/or

 25   household purposes, the new subject Vehicle from the Seller. The purchase agreement is in the

 26   possession of Defendants.

 27          6.     The subject Vehicle was/is a “new motor vehicle” under the Song-Beverly Warranty

 28   Act.

                                                 -2-
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 4 of 30 Page ID #:8




  I          7.     Along with the purchase of the Vehicle, Plaintiff received written warranties and other

 2    express and implied warranties including, but not limited to, warranties from Manufacturer and

  3   Seller that the Vehicle and its components would be free from all defects in material and

 4    workmanship; that the Vehicle would pass without objection in the trade under the contract

  5   description; that the Vehicle would be fit for the ordinary purposes for which it was intended; that

  6   the Vehicle would conform to the promises and affirmations of fact made; that Defendants, and

  7   each of them, would perform any repairs, alignments, adjustments, and/or replacements of any

  8   parts necessary to ensure that the Vehicle was free from any defects in material and workmanship;

  9   that Defendants, and each of them, would maintain the utility of the Vehicle for Three (3) years or

 10   36,000 miles under the basic warranty and Five (5) years or 60,000 miles under the powertrain

 11   warranty and would conform the Vehicle to the applicable express warranties. (A copy of the

 12   written warranty Is in the possession of the Defendants).

 13          8. Plaintiff has duly performed all the conditions on Plaintiffs part under the purchase
 14   agreement and under the express and implied warranties given to plaintiff, except insofar as the

 15   acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or

 16   excused such performance.
 17          9.     Plaintiff has delivered the Vehicle to the Manufacturer’s authorized service and repair

 18   facilities, agents and/or dealers, including Seller, on at least Seven (7) occasions resulting in the

 19   Vehicle being out of service by reason of repair of nonconformities. Repair Orders/Invoices are in

20    the possession of Defendants.
21            10.     By way of example, and not by way of limitation, the defects, malfunctions, mis

22    adjustments, and/or nonconformities with Plaintiffs Vehicle include the following; Plaintiff has

23    submitted the subject Vehicle for defects and malfunctions, specifically for issues with Recall U60

24    for Reprogram Powertrain Control Module, engine malfunction, loss of power, suspension/steering

25    issues drive shaft failure, engine exhaust system failure, and exhaust system replacement rattling.

26    ///

 27   III

 28   ///

                                                        -3-
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 5 of 30 Page ID #:9




              11.      Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-
  2   authorized service and repair facility. Plaintiff notified Defendants, and each of them, of the
      defects, malfunctions, mis adjustments, and/or nonconformities existent with the Vehicle and
  4   demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessar>' parts

  5   to conform the Vehicle to the applicable warranties.
  6           12.      Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

  7   authorized service and repair facility, Defendants, and each of them, represented to Plaintiff that

  8   they could and would conform the Vehicle to the applicable warranties, that in fact they did
  9   conform the Vehicle to said warranties, and that all the defects, malfunctions, mis adjustments,
 10   and/or nonconformities have been repaired; however. Manufacturer or its representatives failed to
 11   conform the Vehicle to the applicable warranties because said defects, malfunctions, mis
 12   adjustments, and/or nonconformities continue to exist even after a reasonable number of attempts

 13   to repair was given.
 14           13.     The amount in controversy exceeds TWENTY-FIVE TFIOUSAND DOLLARS

 15   ($25,000.00), exclusive of interest and costs', for which Plaintiff seeks judgment against
 16   Defendants, together with equitable relief In addition, PlaintifT seeks damages from Defendants,
 17   and each of them, for incidental, consequential, exemplary, and actual damages including interest,

 18   costs, and actual attorneys’ fees.
 19   ///

 20   ///

 21   ///

 22   ///

 23   ///

 24   III
 25   ///

 26   ///

 27   ///

 28   ///

                                                       -4-
                                           COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 6 of 30 Page ID #:10




  i                                       FIRST CAUSE OF ACTION

  2         Breach of Implied Warranty of Merchantability under Song-Beverlv Warranty Act

  3                                       Against FCA US, LLC only

  4           14.    Plaintiff realleges each and every paragraph (1-13) and incorporates them by this

  5   reference as though fully set forth herein.

  6            15.    The distribution and sale of the Vehicle was accompanied by the Manufacturer

  7   implied warranty that the Vehicle was merchantable.

  8            16.   Furthermore, Defendants, and each of therri, impliedly warranted, inter alia, that the

  9   Vehicle would pass without objection in the trade under the contract description; that the Vehicle

 10   was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately

 11   assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to

 12   Plaintiff.

 13            17.   As PviHpnned hy the defecti;, malfunctions, mis adju.stments.,and/or nonconfo.rmities

 14   alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer

 15   would reasonably expect, because it could not pass without objection in the trade under the conliacl

 16   description; because it was not fit for the ordinary purposes for which it was intended; because it

 17   was not adequately assembled; and/or because it did not or could not be conformed to the promises

 18   or affirmations of fact made to Plaintiff.

 19            18.   Upon discovery of the Vehicle’s nonconformities, Plaintiff took reasonable steps to

 20   notify Defendants, and each of them, within a reasonable time that the Vehicle did not have the

 21   quality that a buyer would reasonably expect and, further, justifiably revoked acceptance of the

 22   nonconforming Vehicle.

 23   ///

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///

                                                 -5-
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 7 of 30 Page ID #:11




              19.     Plaintiff hereby gives written notice and justifiably revokes acceptance of the
  2   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiff further
      demands that the Manufacturer cancel the sale, take back the nonconforming Vehicle, refund all
  4   the money expended, pay the difference between the value of the Vehicle as accepted and the value
  5   the Vehicle would have had if it had been as warranted, and/or pay damages under the Commercial
  6   Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to
  7   comply.
  8          20.     Plaintiff hereby gives written notice and makes demand upon Manufacturer for
  9   replacement or restitution, pursuant to Song-Beverly. Defendants, and each of them, knew of their
 10   obligations under Song-Beverly; however, despite Plaintiffs demand, Defendants and each of
 11   them, have intentionally failed and refused to make restitution or replacement pursuant to Song-
 12   Beverly.
 13          21.    As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff
 14   has sustained damage in the amount actually paid or payable under the contract, plus prejudgment
 15   interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the
 16   exact amount thereof when that amount is ascertained.
 17          22.     As a further result of the actions of Defendants, and each of them, Plaintiff has
 18   sustained incidental and consequential damages in an amount yet to be determined, plus interest
 19   thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact
 20   amount of incidental damages when that amount is ascertained.
 21          23.     As a further result of the actions of Defendants, and each of them, Plaintitf has
 22   sustained damages equal to the difference between the value of the Vehicle as accepted and the
 23   value the Vehicle would have had if it had been as warranted.
 24          24.    As a direct result of the acts and/or omissions of Defendants, and each of them, and
 25   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to
 26   Song-Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of her
 27   attorneys’ fees based upon actual time expended and reasonably incurred, in connection with the
 28   commencement and prosecution of this action.

                                                -6-
                                       COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 8 of 30 Page ID #:12




  1                                      SECOND CAUSE OF ACTION

  2                     Breach of Express Warranty under Song-Beverlv Warrant^' Act

                                           Against FCA US, LLC only

  4              25.   Plaintiff realleges each and every' paragraph (1-24) and incorporates them by this

  5    reference as though fully set forth herein.

  6              26.    The Vehicle had defects, malfunctions, mis adjustments, and/or nonconformities

  7    covered by the warranty that substantially impaired its value, use, or safety to Plaintiff

  8              27.   PlainlifT delivered the Vehicle to Manufacturer or its authorized repair facilities for

  9    repair.

 10              28.   Defendants, and each of them, failed to service or repair the Vehicle to match the

 11    written warranty after a reasonable number of opportunities to do so.

 12              29.   The acts and/or omissions of Defendants, and each of them, in failing to perform the

 13    proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the applicable

 14    express warranties constitute a breach of the express warranties that the Manufacturer provided to

 15    Plaintiff, thereby breaching Defendants’ obligations under Song-Beverly.

  16             30.   Defendants, and each of them, failed to perform the necessary repairs and/or service

  17   in good and workmanlike manner. The actions taken by Defendants, and each of them, were

  18   insufficient to make the Subject Vehicle conform to the express warranties and/or proper

  19   operational characteristics of like Vehicles, all in violation of Defendants’ obligations under Song-

 20    Beverly.

 21              31.     Plaintiff hereby gives written notice and makes demand upon Manufacturer for

 22    replacement or restitution, pursuant to Song-Beverly. Defendants and each of them, knowing their

 23    obligations under Song-Beverly, and despite Plaintiffs demand, failed and refused to make

 24    restitution or replacement according to the mandates of Song-Beverly. The failure of Defendants,

 25    and each of them, to refund the price paid and payable or to replace the Vehicle was intentional and

 26    justifies an award of a Civil Penalty in an amount not to exceed two times Plaintiffs actual

 27    damages.

 28    ///

                                                   -7-
                                          COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 9 of 30 Page ID #:13



             32.     As a result of the acts and/or omissions of Defendants, and each of them, and

  2   pursuant to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or

      restitution of the amount actually paid or payable under the contract, at Plaintiffs election, plus

  4   prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend this

  5   Complaint to set forth the exact amount of restitution and interest, upon election, when that amount

  6   has been ascertained.

  7          33.     Additionally, as a result of the acts and/or omissions of Defendants, and each of

  8   them, and pursuant to Song-Beverly, Plaintiff has sustained and is entitled to consequential and

  9   incidental damages in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff

 10   will seek leave of the court to amend this complaint to set forth the exact amount of consequential

 11   and/or incidental damages, when those amounts have been ascertained.

 12          34.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

 13   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

 14   Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of his attorneys'

 15- fees based upon actual time expended and reasonably incurred, in connection with the

 16   commencement and prosecution of this action.

 17   ///

 18   ///

 19   ///

 20   ///

 21   ///

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///

                                                -8-
                                       COMPLAINT FOR DAMAGES
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 10 of 30 Page ID #:14



                                              PRAYER FOR RELIEF
   2              WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as
   2   follows:

   4                A. For replacement or restitution, at Plaintiffs election, according to proof;
   5                B. For incidental damages, according to proof;
   6                C. For consequential damages, according to proof;
   7                D. For damages sustained from negligent auto repairs, according to proof;
   8                E. For a civil penalty as provided in Song-Beverly, in an amount not to exceed two
   9                      limes the amount of Plaintiffs actual damages;
  10                F. For actual attorney’s fees, reasonably incurred;
  11                G. For costs of suit and expenses, according to proof;
  12                H. For the difference between the value of the Vehicle as accepted and the value the
  13                      Vehicle would have had if it had been as warranted;
  14                I. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;
  15                J. For pre-judgment interest at the legal rate;
  16                K.. Such other relief the Court deems appropriate.
  17
       Date: December 19, 2019                            THE BARRY LAW FIRM
  18
  19

 20                                                 By:
 21                                                       DAVID N. BARRY, ESQ.
                                                          Attorney for Plaintiff,
 22                                                       JASON FELLOWS

 23

 24

 25
 26
 27

 28

                                                          -9-
                                         COMPLAINT FOR DAMAGES
    Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 11 of 30 Page ID #:15
                                                                                                    Reserved for Oerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                                                              FILED
 Stanley Mosk Courthouse                                                                           Ststfior Court of Caffornta
 111 North Hill Street, Los Angeles, CA 90012                                                        County of Los Angles
                                                                                                         12/19/2019
                   NOTICE OF CASE ASSIGNMENT                                              ^em R. Cana, Exaaiiw Ofiov f Qetii of Com
                                                                                                     Marta P. Barel       OeotSy
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial ofTicer indicated below.   19STCV45662

                           THIS FORM 1$ TO BE SERVED WITH THE SUMiVlONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT      ROOM I                 ASSIGNED JUDGE                        DEPT         ROOM
    ✓    Lia Martin                          16




    Given lo ihe PlainiifT/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 12/20/2019                                                         By Marita P. Barel                                         Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT > UNLIMITED CIVIL CASE
LASC Approved 05/06
    Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 12 of 30 Page ID #:16

                                   Instructions for handling unlimited civil cases

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.
APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.
STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.
SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.
*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 13 of 30 Page ID #:17




                                        VOLUNTARY EFFICIENT LITIGATION STIPULATIONS



        w   «3f«r«0Q.
       Superior Court of CoItfomU
       County of Loo Anffolt*
                                           The Early Organizational Meeting Stipulation, Discovery
                                        Resolution Stipulation, and Motions In Limine Stipulation are
                                        voluntary stipulations entered into by the parties. The parties
                                        may enter into one, two, or all three of the stipulations;
                                        however, they may not alter the stipulations as written,
       :LAtBA’
                        -U-   ■   -x*   because the Court wants to ensure uniformity of application.
      Lot Anootti County
      BtrAssocItUon                     These stipulations are meant to encourage cooperation
      UUpBlIan Section

      Los AitBtltt County               between the parties and to assist In resolving issues in a
      a«r Am oelaUon       ond
      Empfarymoirt Law Sacdon           manner that promotes economic case resolution and judicial
                                        efficiency.
       OtT^ 5{22=I.'»7?^
         1111
                   ,1
                                            The    following organizations endorse        the   goal of
      Centomor Attomeyt
      Assoctalhin of Loi Afto*f«>
                                        promoting efficiency In litigation and ask that counsel
                                        consider using these stipulations as a voluntary way to
           ' ' V
                                        promote communications and procedures among counsel
        Mmi                             and with the court to fairly resolve issues in their cases.

                                        4^Lo5 Angeles County Bar Association Litigation Section^
      South ■mCtHfomla
      DiftnM Ceunsol

                                                   4 Los Angeles County Bar Association
                                                      Labor and Employment Law Section^
          aSL'
      AuodaUenof
      DutIrttM Trial lowytrs
                                            ^Consumer Attorneys Association of Los Angeles^


                                                  ^Southern California Defense Counsel^


                                                  ^Association of Business Trial Lawyers#

     CeHfomta Employmont
     Lawym Asioctatlon
                                             ^California Employment Lawyers Association#


        LACtV U0(N£W)
        LASC Approved 4*11
        For Opli^l U»e
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 14 of 30 Page ID #:18




    Nu«M«iwAute>*nau((Tca»AAiTMitio;r AnoXMr                 fUlCMIMAAII                    ■MMMrf U> Oirt • • to tMW




            T£t£PHQNe NO.:                      FAX NO. topoonstl:
          Aooness (OpflmO:
       ArroRttv POR <Natn<y.
    SUPERIOR COURT OF CALiFORNlA. COUNTY OF LOS ANGELES
    couH mouse aOoaess:

    FUUWnfF;


    OCFENDANT:


                                                                                    CASCMluafR:
                   STIPULATION - DISCOVERY RESOLUTION

        This stipulation Is intended to provide a fast and informal resolution of discovery issues
        through limited papenvork and an Informal conference with the Court to aid In the
        resolution of the issues.

        The parties agree that:

        1. Prior lo Ihe discovery cut-off in (his aclion, no discovery motion shall be filed or heard unless
           the moving parly first makes a written request for an informal Discovery Conference pursuant
           to the lerms of this stipulation.

        2. At Ihe Informal Discovery Conference the Court will corisider Ihe dispule presented by parties
           and determine whether it can be resolved informally. Nothing set forth herein will preclude a
           party from making a record at the conclusion of an Informal Discovery Conference, ellher
           orally or Inwriling.

        3. Following a reasonable and good fallh attempt at an informal resolution of each issue to be
           presented, a party may request an informal Discovery Conference pursuant to the following
           procedures:

                 a. The party requesting the Informal Discovery Conference will:

                    I.    File a Request for Informal Discovery Conference with the clerk's office on the
                          approved form (copy attached) and deliver a courtesy, conformed copy lo Ihe
                          assigned department:

                   il.    Include a brief summary of the dispule and specif the relief requested; and

                  lit.    Serve the opposing party pursuant to any authorized or agreed method of service
                          that ensures that the opposing party receives the Request for Informal Discovery
                          Conference no later than Ihe next court day following the fiting.

                 b. Any Answer to a Request for Informal Discovery Conference musk

                    i.    Also be filed on the approved fonm (copy attached);

                   ti.    Include a brief summary of why the requested relief should be denied;
       LACIV036(mw)
       LASC Appnvtd 04/11            STIPULATION - DISCOVERY RESOLUTION
       for OpUonsI Um                                                                                        Pa9« I of 3
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 15 of 30 Page ID #:19

        >•


       i»«ai ii(U                                                                 cu(*<A«tn




                    iii.   Be (lied wHhin two (2) court days of receipt of the Request: and

                    Iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                           method of service (hat ensures (hat the opposing party receives (he Answer no
                           later than the next court day following the filing.

             c. No other pleadings, including bul not Hmited to exhibits, declarations, or attachments, will
                be accepted. ,

             d. if the Court has not granted or denied (he Request for Informal Discovery Conference
                within ten (10) days following the filing of the Request, then it shaJI be deemed to have
                been denied, if (he Court acts on the Request, the parties will be nolilled whether the
                Request for Informal Discovery Conference has been granted or denied and. If granted,
                the dale and lime of the Informal Discovery Conference, which must be within twenty (20)
                days of the filing of the Request for Informal Discovery Conference.

             e. If (he conference is not held within twenty (20) days of the filing of (he Request for
                Informal Discovery Conference, unless extended by agreement of (he parties and the
                Court, then (he Request for the Informal Discovery Conference shall be deemed (o have
                been denied at (hat lime.

       4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
          without the Court having acted or (c) (he Informal Discovery Conference is concluded without
          resolving the dispute, then a party may file a discovery motion to address unresolved issues.

       5. The parties hereby further agree that the time for making a motion lb compel or other
          discovery motion Is tolled from the dale of filing of the Request for informal Discovery
          Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
          filing of the Request for Informal Discovery Conference, whichever Is earlier, unless extended
          by Order of the Court.

             ft is the underslanding and Intent of the parties (hat this stipulalion shall, for each discovery
             dispute to which it applies, constitute a wnting memorializing a "spadfic later dale to which
             the propounding (or demanding or requesting] party and (he responding party have agreed In
             writing,* within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
             2033.290(c).

       6. Nothing herein will predude any party from applying ex parie for appropriate relief, including
          an order shortening time for a motion to be heard concerning discovery.

       7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
          terminate the stipulation.

       8. References to ‘days" mean calendar days, unless otherwise r>oted. If the dale for performing
          any act pursuant to this stipulalion fails on a Saturday, Sunday or Court holiday. Ihsn (he lime
          for performing that act shall be extended to the next Court day.



      LACIV03&(now)
      LASC Approved 04/t1            STIPULATION - DISCOVERY RESOLUTION
      forOpUonal Usa                                                                                 Page 2 of 3
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 16 of 30 Page ID #:20




       MBt imx




       The following parties stipulate:

       Date:
                                                        >
                    (TYPE OR PRINT NAhtS)                            (ATTORNEY FOR PLMMItfF)
       Date:

                    (TYPE OR PRINT NA.‘.£|                           (ATTORNEY FOR OEFENOANT)
       Dale;                                            %•
                    (TYPE on PRINT hausT                             (ATTORNEY FOR DEFENOANT)
       Dale:

                    (TYPE OR PRINT NA&IEI                            (ATTORNEY FOR DEFENOANT)
       Dale:

                    (TYPE OR PRINT NAAC(                     (ATTORNEY FOR                            J
       Dale:

                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR                            J
       Dale:
                                                        >
                    (T VPfi OR PRINT NAME)                   (ATfORNEYFOR




      LACIV 03S (nsw>
      LRSCAppTDvOd 04/(1            STIPULATION - DISCOVERY RESOLUTION
      For0(>lion3l U89                                                                          Page 3 ol 3
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 17 of 30 Page ID #:21




    ••u«A«oiaMU9<noKN(*oa»Mrr>«iiioui inoiMi                    Hitiaintowt*                         ■« ObI • f<■ Bw




             mfPHOKENO.:                          f AX NO. (OpUonaf);
     E-MU. ADOfteSS (Optfcn^
       ATTORWgV POR (HMtMU
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    counmousE aooress:
    KjmNTIPF:


    06PEKCkA»n:



            STIPULATION - EARLY ORGANIZATIONAL MEETING

         This stipulation Is intended to encourage cooperation among the parties at an early stage in
         the litigation and to assist the parties In efflclent case resolution.
         The parties agree that:

         1. The parties commit to conduct an initial conference (irvperson or via teleconference or via
            videoconference) within 15 days from the date this stipulation is signed, to discuss end constder
            whether there cen be agreement on the following:

                a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                   amendment as of right, or if the Court would allow leave to amend, could an amended
                   complalnl resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                   agree to work through pleading issues so that a demurrer need only raise Issues they cannot
                   resolve. Is the Issue that the defendant sedts to raise amanabte to resotulion on demurrar, or
                   would some other type of motion be preferable? Could e volunlary targeted excharrge of
                   documents or Information by any party cure an uncertainty In the pleadings?

                b. tnlUal mutual exchanges of documenls at the “core" of the litigation. (For example. In an
                   employment case, the employment records, personnel file arxJ documents relating to the
                   conduct In question could be considered 'core.' In a personal Injury case, an Irwident or
                   police report, medical records, and repair or maintenance records could be considered
                   'core.’);

            c. Exchange of names and contact Information of wilnesses;

            d. Any insurance agreement that may be available to satisfy part or all of a judgmenl, or to
               Indemnify or reimburse for payments made to satisfy a judgment;

            e. Exchange of any other Information that might be helpful to facilitate understanding, handEng,
               or resolution of the case In a manner that preserves objections or privileges by agreement;

           ^f.    Controlling Issues of law lhal, If resolved early, will promote efficiency and economy In other
                  phases of the casa Also, when and how such Issues can be presented (o the Court;

            g. Whether or when the case should be scheduled with a settlement officer, what discoveiy or
               court ruling on legal issues Is reasonably required to make settlement discussions meaningful,
               and whether the parlies wish to use a sitting Judge or a private mediator or other options as
        LACIVZ2g (R«v 02/15)
        U^C Approved 04/11      STIPULATION - EARLY ORGANIZATIONAL MEETING
        ForOpIto^lUse                                                                                        Page 10/2
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 18 of 30 Page ID #:22


                                                                                •r

       •vai tnic                                                                       CAir><uai<«




                   discussed in the “Afternalive Dispute Resolution (ADR) Inform^ion Package* served vnth the
                   complaint:

              h. Computatbn of damages, including documents, not privileged or protected from disclosure, on
                 which such computation Is based;

              f.   Whether the case is suitable for the Expedited Jury Tnal procedures (see information ^
                   www.lBcourtora under “DViT and then under ‘Gener^ InformaHorT).

       2.          The time for a defending party to respond to a complaint or cross-comptaint wilt be extertded
                   to                         forthe compiaint, and                              for the cross-
                              (WSeRT OATEI                                       (MS£RT DATE)
                   complaint, which Is comprised of the 30 days to respond under Government Code § 66616(b),
                   arKl the 30 days permitted by Code of Civil Proccrdure section 1054(a), good cause having
                   been found by the Civil Supervising Judge due to the case management bene^ provided by
                   this SUpuIation. A copy of the General Order can be found at wwwJBcouTl.Qra urnler "C/WT,
                   click on 'Genera} Information', then click on 'Voluntary Efficient Litigation Stipulations'.

       3.          The parties will prepare a joint report tilled 'Joint Status Report Pursuant to Initial Conference
                   and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                   results of their meet and confer and advising the Court of any way it may assist the parties'
                   efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                   the Case Management Conference statement, and file the documents when the CMC
                   statement Is due.

       4.          References to *day&* mean calendar days, urtiess otherwise noted. If the date for performir^
                   any act pursuant to this stipulation falls on a Saturday. Sunday or Court holiday, then Ihe time
                   for performing that act shall be extended to the next Court day

      The following parties stipulate:
                                                                                          «
      Dato:
                                                                     >
                     (TYPE OR PRIWT NAME)                                        (ATTORNEY FOR PlAWTlFF)
      Dale:
                                                                     >
                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Date:

                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Dale:
                                                                    >
                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Date:
                                                                    >
                     (TYPE OR PRINTNAME)                                  (ATTORNEY FOR
      Date:
                                                                    >
                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
      Dale:
                                                                    V
                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR

      lACIV 229 (Rav 02/15)
      lASC AfitKDved 04/11        STIPULATION - EARLY ORGANIZATIONAL MEETING                              ' Page 2 ol 2
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 19 of 30 Page ID #:23




    MUAMOMMcnVAnowrMrxJirrMiiaji <no*»cr                                                                               mdtm   ria iUM*




             THIEPWNC NO.-                        PAX NO (OptlonaT):
    E-MAIL ADDRESS (OpSanal);
       ATTORWET fOW (Nanfi:_________________________________________ ____
    SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
    COifRrMOiiSE ADORES^

    PtAPfTlFF;

    DEPENDANr

                                                                                                      CASii Maiscfl.
                         INFORMAL DISCOVERY CONFERENCE
                   (pursuant to the Discovery Resolution Stipulation ol the parties)
         1. This document relates lo:
                      □□         Request for Informal Discovery Conferertce
                                 Answer to Request for Informal Discovery Conference
         2. Deadline for Court to decide on Request:                                        (lns«n data <0 caisfldar days (oUovdno fiSng ef
                 triA RaQixui)
         3. Deadline for Court to hold informal Discovery Conference:                                              (Insafi data 20 cafanda/
                 (Uyi reOBSM^np Ring ef (hs Reouest).
         4. For a Request for Informal Discovery Conferonco, briefly describe the nature of the
            discovery dispute, Including the facts and legal arguments at Issue. For an Answer to
            Request for Informal Discovery Conference, briefly describe why the Court should deny
            the requested discovery, Including the facts and legal arguments at Issue.

             I
                                                                                                                                          4




                                                                                                                                          t

             4




                                                                                                                                          i



             i



             ;
                                                                                                                                          :

             (                                                                                                                            I
                                                                                                                                          t
             1
             »


             I

             I




         LACIV 094 (new)
         lASC AppiDved 04/11
                                               INFORMAL DISCOVERY CONFERENCE
         Fcr Optional Um                 (pursuant lo the Discovery Resolulion Stipulation of the parties)
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 20 of 30 Page ID #:24




    ■uus AMO MOUM Of • rTOM<t on r M n <Mii   «n oucT               • MltaUIIAMO             >v CM •




              TEIEPHONE KO:                             PAX m> (OpUoral}:
     E-UAIL AOORfiSS (OpUsnU):
        ATTOWWEr fOR
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    COURTHOUSE AOORESS;

    PLAWTIPF;

    OEPENOANT:

                                                                                   CASE
                  STIPULATION AND ORDER - MOTIONS IN LIMINE


          This stipulation Is Intended to provide fast and informal resolution of evidentiary
          issues through diligent efforts to define and discuss such Issues and limit paperwork.


          The parties agree that:

          1. At least       days before the final status conference, each party will provide all other
             parties with a list containing a one paragraph expianalion of each proposed motion in
             limine. Each one paragraph expianalion must identify the substance of a single proposed
             motion In limine and the grounds for the proposed mc^on.

          2. The parlies thereafter will meel and confer, either in person or via teleconference or
             videoconference, concerning all proposed motions in limine. In that meel and confer, the
             parties will determine:

                a. Whether the parties can stipulate to any of the proposed motions. If the parlies so
                   stipulate, they may file a stipulaUon and proposed order with the Court.

               b. Whether any of the proposed motions can be briefed and submilled by means of a
                  short joint statement of issues. For each moUon which can be addressed by a short
                  Joint statement of Issues, a short joint statement of Issues must be filed with the Court
                  10 days prior to the final status conference. Each side's portion of (he short joint
                  statement of Issues may not exceed three pages. The parties wiil meet and confer to
                  agree on a date and manner for exchanging the parties' respective portions of the
                  short joint statement of issues and the process for filing the short joint statement of
                  issues.

         3. All proposed motions in limine (hat are not either the subject of a stipulation or briefed via
            a short joint statement of issues will be briefed and filed In accordance with the Cafifomia
            Rules of Court and the Los Angeles Superior Court Rules.




         LADVOrS (now)
         LASC AppnivtKl 04/11            STIPULATION AND ORDER - MOTIONS IN UMINE
         For Opltonal Usa                                                                              Pape t q1 2
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 21 of 30 Page ID #:25




       (MKi tins                                                    CasCMMXA




       The following parties stipulate:
       Date:

                    (TTPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
       Dale:
                                                     >
                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Date:
                                                     >
                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Date:
                                                     >
                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Date:
                                                     V
                    (TYPE OR PRINT NAME)                 (ATTORNEY FOR                             J
       Dale:
                                                     >
                    (TYPE OR PRINT NAME)                 (ATTORNEY FOR                             )
       Date:
                                                     >
                   (TYPE OR PRINT NAME)                  (ATTORNEY FOR



       THE COURT SO ORDERS.

        Date:
                                                                    JUDICIAL OFFICER
                                                                I




      LAaV07S(new)
      LASC Appigve^l 04/11   STIPULATION AND ORDER - MOTIONS IN LIMINE                 Pago 2 ol2




                                                                                           ■   \
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 22 of 30 Page ID #:26




                             Superior Court of California, County of Los Angeles

                                     Al^ERNAtlVE^ffllSpJtE RESQMJTIGN |(ADR)


   (TOE PLAINTIFF MUST SERVE THIS^ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAI^,'

    CROS^OMPLAINANTS must serve tHts ADR Information Package on any new parties named to the action
    wifh the cross-compjalnt.



 What is ADR?
 ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
 mediation, arbitration and settlement conferences. When ADR Is done by phone or computer, it may be called Online
 Dispute Resolution (OOR). These "alternatives" to litigation and trial are described below.

 Advantages of ADR
    • Saves Time: ADR Is faster than going to trial.
    • Saves Money: Parties can save on court costs, attorney's fees and witness fees.
    • Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
       •     Reduces stress/protects privacy: ADR is done outside the courtroom, In private offices, by phone or online.

 Disadvantages of ADR
       •     Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
       •     No Public Trial: ADR does not provide a public trial or a decision by a Judge or jury.

 Main Types of ADR:

       1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
          settlement agreement Instead of a trial. If the parties have lawyers, they will negotiate for their clients.

       2.    Mediation: In mediation, a neutral "mediator* listens to each person's concerns, helps them evaluate the
             strengths and weakr>esses of their case, and worics with them to try to create a settlement agreement that is
             acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                        Mediation may be appropriate when the parties
                           • want to work out a solution but need help from a neutral person.
                           • have communication problems or strong emotions that interfere with resolution.
                        Mediation may not be appropriate when the parties
                           • want a public trial and want a judge or Jury to decide the outcome.
                           • tack equal bargaining power or have a history of physical/emotlona! abuse.

                                                                                                                          lASCl
 use OV 271 NEW 03/19
 For M«nd3torv Um
 California Rtriei of Court, rule 3.231
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 23 of 30 Page ID #:27




                                         How.to arrange mediation In Los Ai^elK Counj^^'
       Mediation for dvll tases Is voluntary and partlw may select any m^latorThey wish; Options Include:

                   a. The Ovll Mediation Vendor Resource Ust
                        Parties may contact th«e prganUall6ns to rec;uest a -Resource L[rt_Me_dlatlon^fbr reduced^qst or
                                  free (for selected ca^es) mediation In person or with ODR (by phone or online).

                         •     JAMVIhc.: Cue Manager,(213) 2S3»9776 mdawson<S)lamsadr.cem
                         •     Mediation 6nter of Lbs Angeles: Case Manager (B33) 476-9145 Jnfo(amedlationlA.org

                   These organizations cannot accept every case arK) they may decline cases at their discretion.
                      Vjsit www.lacourt.org/AbR.Res.llst for Important Information and FAQs before contacting them.
                      NOTE: this service b not avaHahle'fQr. fam{Iv law, probate or small claims.

                   b. Los Angeles County Dispute ResolutIdn Programs
                      httP5://wdacs.lacountv.gov/oroefams/drD/
                          • Free; day^ of- trial mediations at the courthouse for small claims, unlawful detainers (evictions)
                              and,' at the Stanley Mosk Courthouse, limited civil. No appointment needed.
                 ^        • Free or low-cost mediations before the day of trfal for these and other case types.
                          • For ODR by phone or comput^for small claims or unlawfui detainer (eviction) cases before the
                              day of trial, visit
                              http;//www.lac_ou_rLOfe/dfv[$lon/smalIcialms/Qdf/OnllneDisoutcResoluHonFlver-EneSoan.odf

                  e.    Mediators and ADR and Bar organizations that provide mediation may be found on the Internet.




       3. Arbitration; Arbitration Is less formal than trial, but like trial, the parties present evidence and arguments to the
          person who decides the outcome. In "binding" arbitration, the arbitrator's decision Is final; there Is no right to
          trial. In "nonbinding" arbitration, any party can request a trial after the arbitrators decision. For more
          Information about arbitration, visit http://www.courts.ca.eov/Drogfams-adf.htm

       4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
          date. The parties and their attorneys meet with a Judge or settlement officer who does not make a decision but
          assists the parties In evaluating the strengths and weaknesses of the case and in negotiating a settlement.
          For information about the Court's MSC programs for civil cases, visit: VAivw.lacourt.org/divislon/civil/settlement




 Los Angeles Superior Court ADR website: www.lacourt.org/division/civil/settlement
 For general information and videos about AOR, visit http://wvAv.court5.ca.gov/programs-adf.htm




                                                                                                                        LASa
lASCaV271 NEW 03/19
For Mandatory Use
Catifornta flutes of Court, rvte 3.2il
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 24 of 30 Page ID #:28
                                                                                                 2019-CEN-0I4.00

                                                                                    FILED
                                                                             Superior Court of C&lifbroia
 1                                                                             County of Los Angeies

 2                                                                                 MAY 03 2019
                                                                         Shtrrl ^Carteri E^Uve Offleer/Clerk
 3                                                                                        Jm^—.Deputy
                                                                          By.
 4                                                                            "^^Uzalioda Mina

 5
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                   FOR THE COUNTY OF LOS ANGELES
 7

 8   IN RE LOS ANGELES SUPERIOR COURT )                  FIRST AMENDED GENERAL ORDER
     - MANDATORY ELECTRONIC FILING )
 9   FOR CIVIL                        )             )■


10                                                  )
11
12          On December 3, 2018, the Los Angeles County Superior Court mandated electronic filing of all
13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
16   All electronically filed documents in Limited and Non Complex Unlimited cases arc subject to the
17   following:
18   1) DEFINITIONS
19      a) “Bookmark” A bookmark is a PDF document navigational tool that allows the reader to
20          quickly locate and navigate to a designated point of interest within a document.
21      b) “Efiling Portal” The official court website includes a webpage, referred to as the efiling
22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
23      c) ^^lectronic Envelope” A transaction through the electronic service provider for submission
24          of documents to the Court for processing which may contain one or more PDF documents
25          attached.
26      d) ^^lectronic Filing” Electronic Filing (eFiling) is the electronic transmission to a Court of a
27          document in electronic form. (California Rules of Court, mle 2.250(b)(7).)
28

                                                            1
                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR QVIL
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 25 of 30 Page ID #:29
                                                                                              2019-GEN-014*00




 1     e) *^lectronic Filing Service Provider” An Electronic Filing Service Provider (EFSP) is a
2         person or entity that receives an electronic filing from a parly for retransmission to the Court.
3         In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
4         agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5     f) *^lectronic Signature” For purposes of these local rules and in conformity with Code of
 6        Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7        (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8        2.257, the term "Electronic Signature" is generally defined as an electronic sound, symbol, or
 9        process attached to or logically associated with an electronic record and executed or adopted
10        by a person with the intent to sign the electronic record.
11     g) “Hyperlink” An electronic link providing direct access from one distinctively marked place
12        in a hypertext or hypermedia document to another in the same or different document.
13     h) “Portable Document Format” A digital document format that preserves all fonts,
14        formatting, colors and graphics of the original source document, regardless of the application
15        platform used.
16   2) MANDATORY ELECTRONIC FE-ING
17     a) Trial Court Records
18        Pursuant to Government Code section 68150, trial court records may be created, maintained,
19        and preserved in electronic format. Any document that the Court receives electronically must
20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21        official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22     b) Represented Litigants
23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24        electronically file documents with the Court through an approved EFSP.
25     c) Public Notice
26        The Court has issued a Public Notice with effective dates the Court required parlies to
27        electronically file documents through one or more approved EFSPs. Public Notices containing
28         effective dates and the list of EFSPs are available on the Court’s website, at www.lacQurt.org.

                                                     2
                     FIRST AMENDED GENERALORDER RE MANDATORY ELECTRONIC RLING FOR CIVIL
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 26 of 30 Page ID #:30
                                                                                                  2019-GEN-0I4-00



 1        d) Documents in Related Cases
2            Documents in related cases must be electronically filed in the eFiling portal for that case type if
3            electronic filing has been implemented in that case type, regardless of whether the case has
4           - been related to a Civil case.
 5   3) EXEMPT LITIGANTS
 6        a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7           from mandatory electronic filing requirements.
 8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9           Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10           from filing documents electronically and be permitted to file documents by conventional
11           means if the party shows undue hardship or significant prejudice.
12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14           i)      Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                   Civil Procedure sections 170.6 or 170.3;
16           ii)     Bonds/Undertaking documents;
17            iii)   Trial and Evidentiary Hearing Exhibits
18           iv)     Any ex parte application that is filed concurrently with a new complaint including those
19                   that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20           v)      Documents submitted conditionally under seal. The actual motion or application shall be
21                   electronically filed. A courtesy copy of the electronically filed motion or application to
                                                                    **•
22                   submit documents conditionally under seal must be provided with the documents
23                   submitted conditionally under seal.
24        b) Lodgments
25           Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled, “Notice of Lodgment," shall be filed electronically.
27   n
28   //

                                                                3
                          RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLING FOR CIVIL
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 27 of 30 Page ID #:31
                                                                                               2019-CEN*0I‘M30



 1   5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
2      Electronic filing service providers must obtain and manage registration information for persons
3      and entities electronically filing with the court.
4    6) TECHNICAL REQUIREMENTS
5      a) Electronic documents must be electronically filed in PDF, text searchable format when
6          technologically feasible without impairment of the document’s image.
7      b) The table of contents for any filing must be bookmarked.
8      c) Electronic documents, including but not limited to, declarations, proofs of service, and
9          exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10         3.1110(0(4). Electronic bookmarks must include links to the first page of each bookmarked
11         item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12         bookedmarked item and briefly describe the item.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
14         limited to, the following:
15         i)     Depositions;
16         ii)    Declarations;
17         iii)   Exhibits (including exhibits to declarations);
18         iv)    Transcripts (including excerpts within transcripts);
19         v)     Points and Authorities;
20         vi)    Citations; and
21         vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23         encouraged.
24     f) Accompanying Documents
25         Each document acompanying a single pleading must be electronically filed as a separate
26         digital PDF document.                                                                                 i


27     g) Multiple Documents
28         Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                        4
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTOONIC FILING FOR CIVIL
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 28 of 30 Page ID #:32
                                                                                               2019-CEN-014.00



 1     h) Writs and Abstracts
 2        Writs and Abstracts must be submitted as a separate electronic envelope.
 3     i) Sealed Documents
 4        If and when a judicial officer orders documents to be filed under seal, those documents must be
 5        filed electronically (unless exempted under paragraph 4); the burden of accurately designating
 6        the documents as sealed at the time of electronic submission is the submitting party’s
 7        responsibility.
 8     j) Redaction
 9        Pursuant to California Rules of Court, rule 1.201. it is the submitting party’s responsibility to
10        redact confidential information (such as using initials for names of minors, using the last four
11        digits of a social security number, and using the year for date of birth) so that the information
12        shall not be publicly displayed.
13   7) ELECTRONIC FILING SCHEDULE
14     a) Filed Date
15        i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17            document received electronically on a non-court day, is deemed to have been effectively
18            filed on the next court day if accepted.   (California Rules of Court, rule 2.2S3(b)(6); Code
19            Civ. Proc.§ 1010.6(b)C3).)
20        ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21            course because of: (1) an interruption in service; (2) a transmission error that is not the
22            fault of the transmitter; or (3) a processing failure that occurs after receipt, the Court may
23            order, either on its own motion or by noticed motion submitted with a declaration for Court
24            consideration, that the document be deemed filed and/or that the document’s filing date
25            conform to the attempted transmission date.
26   8) EX PARTE APPLICATIONS
27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
28        than 10:00 a.m. the court day before’the ex parte hearing.

                                                           5
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HLINC FOR CIVIL
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 29 of 30 Page ID #:33
                                                                                             2019-GEN^I4^



 1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2        day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3        application must be provided to the court the day of the ex parte hearing.
 4   9) PRINTED COURTESY COPIES
 5     a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6        be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
 7         the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
 8        by 10:00 a.m. the next business day.
 9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10        electronic submission) is required for the following documents:
11         i)   Any printed document required pursuant to a Standing or General Order;
12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13              pages or more;
14       iii)   Pleadings and motions that include points and authorities;
15        iv)   Demurrers;
16        v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17        vi)   Motions for Summary Judgment/Adjudication; and
                              ♦

18       vii)   Motions to Compel Further Discovery.
19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20        additional documents. Courtroom specific courtesy copy guidelines can be found at
21         www.lacourt.Qrg on the Civil webpage under "Courtroom Information."
22 10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
24         received a fee waiver. (California Rules of Court, rules 2.253(b)(), 2.258(b), Code Civ. Proc. §
25         1010.6(d)(2).)
26     b) Fee waiver applications for waiver of couit fees and costs pursuant to Code of Civil Procedure
27         section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(0. may be
28         electronically filed in any authorized action or proceeding.

                                                           6
                     RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
Case 2:20-cv-01036-FMO-JC Document 1-1 Filed 01/31/20 Page 30 of 30 Page ID #:34
                                                                                                2019-CEN-Oi4*00
                                                                                                       \



 I   1) SIGNATURES ON ELECTRONIC FILING
2       For purposes of this General Order, all electronic filings must be in compliance with California
3       Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
4       Division of the Los Angeles County Superior Court.
5

6           This First Amended General Order supersedes any previous order related to electronic filing,
7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8    Supervising Judge and/or Presiding Judge.
9
10
11
     DATED: May 3,2019                                                     c.
                                                                     . BRAZILE

12
13
14
15
16
17
18
19
20

21
22

23

24

25

26
27

28

                                                       7
                       RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
